DETAILED ACTION
Status of Application
Claims 1-11 are examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 05/02/2018. It is noted, however, that applicant has not filed a certified copy of the DKPA201870263 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2018, 11/07/2018, 10/03/2019, 10/08/2019, 2/25/2020, and 5/15/2020 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 
Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble includes an open parenthetical which should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a base communication unit … configured for receiving ….” and “a robot communication unit configured for communicating…) Claim 7.	The terms are interpreted as a device for communicating GNSS data via radio or cellular signal per [0065].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The term “flag point” lacks written description. The term is not defined in the specification.  
Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “Flag point” renders the claim indefinite because it is not defined in the claim. How does “flag” modify “point”? What makes a point a “flag point” versus a waypoint? The specification does not provide a definition for the term. See 112(a). The term is interpreted as a geographic point or a point in space.
Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim(s) 2-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The method steps do not recite what structure is performing the steps; therefore, the breadth of the system which performs the method is unknown.
Claims 4 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	RTK renders the claim indefinite because it is a claimed, undefined acronym. Acronyms may have different meanings to different people and may change their meaning over time. The term is interpreted as Real-time kinetic (RTK).
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	GNSS renders the claim indefinite because it is a claimed, undefined acronym. Acronyms may have different meanings to different people and may change their meaning over time. The term is interpreted as a global navigation satellite system (GNSS).
Claims 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The statutory category of the claim is unclear. Is it a method for using a device (in which case it is a mixed claim) or is it further narrowing the system. It is interpreted as further narrowing the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (US 2019/0308323 A1) in view of GPS World (NPL).
As per Claim 1, Kristensen et al. discloses a method for marking a ground surface) according to a predefined marking pattern using a system comprising a robot unit and a local base station comprising acts of: 	- providing two flag points ([0012]; target locations); 	- receiving global positioning data of the robot unit using a robot GNSS receiver ([0050]); 	- receiving global positioning data of the local base station using a base GNSS receiver ([0061]); 	- establishing a local base station position using the received global positioning data of the local base station ([0061]); 	- establishing flag point position for each flag point ([0013]; setting target locations as waypoints); 	- moving the robot unit according to a driving route for the robot unit comprising the predefined marking pattern ([0012] instructing the robot to mark the geometric figure on the surface); 	- calculating a current position of the robot unit using the received global positioning data of the robot unit ([0061-0064]), and 	- correcting moving direction of the robot unit according to the driving route using the calculated current position of the robot unit ([0061-0064]), wherein 	- the predefined marking pattern is arranged relative to said two flag point positions ([0012]); 	- the local base station position is a system reference point of the system relative to which system reference point the flag point positions and the driving route for the robot unit are established ([0061-0064]; RTK systems’ stations are used as reference stations for the system. See GPS World NPL used as a supporting reference for what comprises an RTK’s system); ([0061]).	Kristensen et al. does not explicitly disclose that the RTK system includes: 	- the local base station communicates with the robot unit using a radio signal or a cellular data signal.	However, GPS World teaches the aforementioned limitation (p. 20).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristensen et al. to provide the aforementioned limitations taught by , GPS World with the motivation of reducing equipment cost (p. 35).

As per Claim 2, Kristensen et al. discloses the method according to claim 1, wherein the position correction data from the local base station are transmitted to the robot unit, which position correction data comprises global position data corrections, wherein the act of calculating the current position of the robot unit is performed by the robot unit ([0058-0059]).

As per Claim 3, Kristensen et al. does not disclose the method according to claim 1, comprising a further act of receiving global positioning data of the local base station from a network of one or more external reference base stations.	However, GPS World teaches the aforementioned limitation (p. 17).	The motivation to combine Kristensen et al. with GPS World was provided in the rejection of Claim 1.

Claim 4, Kristensen et al. discloses the method according to claim 3, wherein the act of establishing the local base station position using RTK positioning and the act of receiving global positioning data of the local base station is performed using a base RTK GNSS receiver ([0058-0059, 0061-0064]).
As per Claim 6, Kristensen et al. discloses the method according to claim 1, wherein the act of establishing the local base station position is performed using a fixed global reference point ([0061]; Using the reference station’s reads on the limitation).
As per Claim 7, Kristensen et al. discloses a system comprising 	- a local base station comprising a base communication unit and a base GNSS receiver configured for receiving global positioning data from multiple satellites([0061]; See also GPS World for explaining how reference stations in a RTK system function), and a robot unit configured for marking a ground surface according to a predefined marking pattern comprising a controller ([0012]), a robot communication unit ([0061-0064]; See also GPS World for a rover in communication with a station via radio or mobile phone networks) and a robot GNSS receiver configured for receiving global positioning data from multiple satellites ([0050]). 		Kristensen et al. does not explicitly disclose that the RTK system includes:which base communication unit and robot communication unit are configured for communicating from the base communication unit to the robot communication unit using at least one signal type chosen amongst the group of: radio signal and cellular data signal.	However, GPS World teaches the aforementioned limitation (p. 20).	It would have been obvious to one of ordinary skill in the art before the effective filing date of Kristensen et al. to provide the aforementioned limitations taught by , GPS World with the motivation of reducing equipment cost (p. 35).

As per Claim 8, Kristensen et al. discloses the system according to claim 7, wherein the local base station comprises a base RTK GNSS receiver configured for receiving global positioning data from multiple satellites ([0061])	Kristensen et al. does not disclose receiving global position data  from a network of one or more external reference base stations.	However, GPS World teaches the aforementioned limitation (p. 15).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristensen et al. to provide the aforementioned limitations taught by , GPS World with the motivation of reducing equipment cost (p. 35).

As per Claim 9, Kristensen et al. discloses a use of a system according to claim 7, for marking a ground surface according to a predefined marking pattern arranged relative to two flag points ([0012]).
As per Claim 11, Kristensen et al. discloses the use of the local base station or the robot unit according to claim 7, for establishing two flag point positions relative to which a predefined marking pattern is to be arranged ([0012]).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (US 2019/0308323 A1) in view of GPS World (NPL) further in view of Hjorring’s Stubborn Robot Dream (NPL).
Claim 5, Kristensen et al. does not disclose the method according to claim 1, wherein the flag point and the driving route of the robot unit is located within a distance of the local base station of 20 km.	However, Hjorring’s Stubborn Robot Dream (NPL) teaches the aforementioned limitation (p. 2; Base station being within the stadium reads on the limitation).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristensen et al. to provide the aforementioned limitations taught by Hjorring’s Stubborn Robot Dream (NPL) with the motivation of applying base stations to a location that does not already have base stations in the vicinity.
As per Claim 10, Kristensen et al. does not disclose the use according to claim 9, wherein the flag point and the marking of the predefined marking pattern to be performed is located within a distance of the local base station of 20 km.	However, Hjorring’s Stubborn Robot Dream (NPL) teaches the aforementioned limitation (p. 2; Base station being within the stadium reads on the limitation).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristensen et al. to provide the aforementioned limitations taught by Hjorring’s Stubborn Robot Dream (NPL) with the motivation of applying base stations to a location that does not already have base stations in the vicinity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The cited prior art not used are all drawn to robots used to create field markings, e.g. for sporting events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619